Title: Orders to Brigadier General William Maxwell, 21 December 1776
From: Washington, George
To: Maxwell, William



Sir,
[Bucks County, Pa., 21 December 1776]

Having countermanded the March of the three Eastern Regiments under the Command of Lieutt Colo. Vose and directed them to Halt at Morris Town in the Jerseys where I am informd that Colo. Ford at the head of a body of Militia has taken Post.
You are to repair immediately to that place & take upon you the Command, not only of the above Regiments, but of the Militia also, and therewith to give all the protection you can to the Country, and distress to the Enemy by harrassing of them in their Quarters & cutting of their Convoys.
You are to be extreamely vigilant & watchful to guard against surprizes, & to use every means in your power to obtain a knowledge of the Enemys Numbers—Situation—and designs. If at any time you should discover that they are moving from Brunswick and that Quarter towards Trenton, or the Delaware in other parts, endeavour, if it can be attempted with a probability of success, to fall upon their Rear, & if nothing more can be done, annoy them in their March.
Every piece of Intelligence wch you may think of Importance for me to know, communicate it without loss of time.
Keep up the Spirits of the Militia as much as possible; & use your Influence with the Eastern Regiments to continue in Service after the term for which they stand ingaged expires—if in this you should fail, still keep the Militia together, and render what service you can with them. prevent all you can from joining the Enemy, & receiving protections from them, which, from experience, have been found to afford no relief from the rapacious plundering ravishing Soldier.
Give every Incouragement and Aid to the Recruiting Service. let all those who are ingaged in that business above the Road leading from Trenton to Brunswick make your head Quarters their place of Rendezvous—& that Men may be raised as soon as possible—besides the Officers appointed by the State of New Jersey for the Established Regiments, if you can meet with active sprightly men who you think could raise Companies, & are fit to Command them afterwards, you may authorize them to Ingage Men upon the same terms, & for the same time, the Continental Regiments are raised; but then I cannot agree

to take them into pay, or be at any expence till they have got at least Fifty privates besides Non-commissioned Officers Inlisted, when this happens, & a certificate of it produced to me from you, the bounty shall be drawn, & the pay of Officers & Men commence.
To encourage the Captains in this business they shall have the nominating of their own Subalterns, subject however to my negative, if I find they have made an improper choice from local attachments & connexions rather than public good. they will be allowed a Dollar & one third for every Recruit for whom Certificates are ob[taine]d.
Fix with the Commissary and Quarter Master upon the Modes of supplying your Troops with Provisions & necessaries before you go. Given at Head Quarters in Bucks County this 21st day of Decr 1776.

Go: Washington

